Title: To Alexander Hamilton from Richard Platt, 26 April 1796
From: Platt, Richard
To: Hamilton, Alexander


New York, April 26, 1796. Asks Hamilton to join with his attorneys, Robert Troup and Brockholst Livingston, in a case before the New York Supreme Court on the following day. States that “The Amount of the Debt is too triffling to ask any interposition of you as Counsel, on the Defendant side, but the Consequences of it’s possible result may involve a Question of the first magnitude to all persons in future subject to prosecution for Debt, when & where the hearts of Creditors … are instigated by the Devil.”
